KENJI M. PRICE #10523
United States Attorney
District of Hawaii

EDRIC M. CHING # 6697
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-3752
Email: Edric.ching@usdoj.gov

Attorneys for Defendants
KEVIN K. MCALEENAN,
Acting Secretary of Homeland Security

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

RICHARD J. SANDOWSKI,                   CIVIL NO. 17-00469 SOM-WRP

                   Plaintiff,           DEFENDANT KEVIN K.
            vs.                         MCALEENAN, ACTING
                                        SECRETARY OF HOMELAND
KEVIN K. MCALEENAN, ACTING              SECURITY’S CONCISE
SECRETARY OF HOMELAND                   STATEMENT OF FACTS IN
SECURITY,                               SUPPORT OF HIS MOTION TO
             Defendant.                 DISMISS, OR IN THE
                                        ALTERNATIVE, FOR SUMMARY
                                        JUDGMENT; DECLARATION OF
                                        EDRIC M. CHING ;
                                        DECLARATION OF ROY REESE;
                                        DECLARATION OF DENISE
                                        MOORE; DECLARATION OF
                                        SHERRY JOHNSON; EXHIBITS
                                        “A”-“P”; CERTIFICATE OF
                                        SERVICE
    DEFENDANT KEVIN K. MCALEENAN, ACTING SECRETARY OF
      HOMELAND SECURITY’S CONCISE STATEMENT OF FACTS
 IN SUPPORT OF HIS MOTION TO DISMISS, OR IN THE ALTERNATIVE,
                   FOR SUMMARY JUDGMENT

      Pursuant to Rule LR56.1 of the Local Rules of Practice for the United States

District Court for the District of Hawaii, DEFENDANT KEVIN K.

MCALEENAN, ACTING SECRETARY OF HOMELAND SECURITY, by and

through his counsel, Kenji M. Price, United States Attorney for the District of

Hawaii and Assistant United States Attorney Edric M. Ching, hereby submits his

separate concise statement of material facts in support of his Motion for Summary

Judgment, which is being filed contemporaneously.

         FACTS                                                   EVIDENTIARY
                                                                 SUPPORT
 1.      Plaintiff was hired as a Transportation Security        Ex. A at p. 2
         Officer (“TSO”) at the Lanai City Airport (“LNY”),
         Lanai, Hawaii, on October 10, 2004.
 2.      On July 14, 2006, Plaintiff claimed in a Time and       Ex. C at 247:2-
         Attendance Report that he worked 11.75 hours.           248:1; Ex. D at
                                                                 456:19-460:16;
                                                                 Ex. E2 at p. 3
 3.      On July 23, 2006, Plaintiff manually entered into a     Ex. C at 258:4-
         “Sign In/Sign Out Sheet” that he was entitled to 1.5    259:8; Ex. E3 at
         hours of overtime but made an entry on his Time and     p. 2; Ex. E4
         Attendance Sheet that was he entitled to 2.0 hours of
         overtime.
 4.      The August 4, 2006 entry to Plaintiff’s “Sign In/Sign   Ex. D at 468:6-
         Out Sheet” indicated that Plaintiff claimed he was      468:13; Ex. E3
         entitled to 1.5 hours of overtime but made an entry     at pp. 2 and 3;
         on his Time and Attendance Sheet that was he was        Ex. E4
         entitled to 2.0 hours of overtime.
      FACTS                                                   EVIDENTIARY
                                                              SUPPORT
5.    Plaintiff’s supervisor and the Financial Specialist at  Ex. D at 461:12-
      the TSA Maui Office confirmed that Plaintiff            463:4; 464:2-
      claimed hours on July 14, 2006, July 23, 2006 and       465:13; 466:16-
      August 4, 2006 were incorrect and in excess of the      467:4; 468:6-
      actual amount of hours that he worked.                  468:13; 546:12-
                                                              564:17
6.    Plaintiff was ordered by his supervisors to correct his Ex. D at 468:14-
      Time and Attendance Sheets and was given guidance 468:18; 546:18-
      by his supervisor on how to make the correction but     548:9; 548:16-
      he refused to correct his entries.                      549:12
7.    TSO Screeners were required to secure the drawers at Ex. C at 268:15-
      their assigned station before leaving their assigned    270:12; 340:3-
      station to ensure that Sensitive Security Information   340:16
      and other sensitive information were safe and secure.
8.    On August 10, 2006, Plaintiff left his assigned station Ex. C at 341:21-
      and did not secure a drawer that was three feet from    343:20; Ex. F at
      him.                                                    124:18-125:12
9.    Plaintiff’s supervisor, Genoa Lopez, reminded           Ex. C at 341:21-
      Plaintiff and another TSO assigned to Plaintiff’s       343:20; Ex. E5
      station to secure their drawers when leaving their
      station and Plaintiff blamed Ms. Lopez for not
      securing the drawer.
10.   On August 11, 2006, Plaintiff was scheduled to start Ex. E6 at p. 1
      his work shift at 5:45 p.m. but did not arrive at the
      TSA office to sign in until 5:47 p.m.
11.   Plaintiff signed in at 5:47 p.m.and was told to sign in Ex. E6 at p. 1
      at 5:45 pm but he refused to correct his entry because
      he claimed that he arrived ten minutes earlier.
12.   Plaintiff never informed his supervisor that he was on Ex. C at 171:22-
      premises before the 5:45 p.m. sign in time.             172:1
13.   On August 11, 2006, Plaintiff was in a meeting with Ex. D at 556:16-
      Doug Rolefson and Genoa Lopez and he claimed that 557:16
      Ms. Lopez pushed him.




                                     2
      FACTS                                                   EVIDENTIARY
                                                              SUPPORT
14.   Other than Plaintiff’s claim that Ms. Lopez pushed      Ex. D at 568:17-
      him, there was no corroborating evidence that Ms.       569:4
      Lopez pushed him.
15.   Mr. Tadaki conducted an investigation into the          Ex. D at 556:16-
      Lopez/Plaintiff incident which included conducting      557:16; 556:16-
      six interviews.                                         558:9; 561:19-
                                                              562:1
16.   On August 12, 2006, Plaintiff did not attend work       Ex. D 562:21-
      and incorrectly claimed that Mr. Tadaki authorized      564:19; Ex. E8
      Plaintiff to take administrative leave on August 12,    at p.2.
      2006.

17.   On August 30, 2006, Plaintiff was provided with a       Ex. E1, pp. 1, 2
      termination letter which cited the events in            and 3.
      paragraphs referenced above.
18.   Mr. Tadaki was the deciding official in Plaintiff’s     Ex. D at 569:20-
      termination process.                                    571:20.
19.   Mr. Tadaki did not consider Plaintiff’s race/color,     Ex. D at 572:6-
      religion or prior EEO activity (he did not have         572:15; Ex. E9
      knowledge of Plaintiff’s actual EEO activity at the
      time of the termination).
20.   On August 31, 2005, Plaintiff contacted the EEO         Ex. G at page 1.
      office with complaints of discrimination (“Prior EEO
      Activity”)
21.   The issues raised in the Prior EEO Activity were 1)     Exs. H at page 2
      he worked fifty hours per week and was only             and I at page 1.
      compensated for forty hours per week, 2) he was
      required to use three hours of annual leave to attend
      church services and 3) he was given an evaluation
      that was not objective.
22.   In the prior EEO activity, the Administrative Judge,    Ex. K at page 1.
      in a Decision dated January 14, 2009, granted
      summary against Plaintiff.




                                      3
        FACTS                                                     EVIDENTIARY
                                                                  SUPPORT
23.     In a February 17, 2009 correspondence, the                Ex. K at pages 1-
        Department of Homeland Security affirmed the              2.
        Administrative Judge’s ruling and entered Final
        Judgment in favor of the Agency and included with
        the correspondence was an explanation of Plaintiff’s
        appeal rights.
24.     The February 17, 2019 correspondence was sent             Ex. K at p.7.
        certified mail, return receipt requested.
25.     On March 7, 2009, Plaintiff signed the return receipt.    Ex. L
26.     Plaintiff did not file an administrative Federal Torts    Declaration of
        Claim Act administrative claim prior to initiating this   Sherry Johnson
        action.                                                   at paragraph 4.


      Dated: July 23, 2019, at Honolulu, Hawaii.

                                      KENJI M. PRICE
                                      United States Attorney
                                      District of Hawaii

                                        /s/ Edric M. Ching
                                      By_____________________
                                        EDRIC M. CHING
                                        Assistant U.S. Attorney

                                         Attorney for Defendant
                                         KEVIN K. MCALEENAN,
                                         Acting Secretary of Homeland Security




                                         4
                          CERTIFICATE OF SERVICE

            I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following at their

last known addresses:

Served Electronically by CM/ECF:

M. LANI ESTEBAN-TRINIDAD, ESQ.                     lani@thaterlawgroup.com
The Thater Law Group, PC
Seven Waterfront Plaza
500 Ala Moana Blvd., Suite 400
Honolulu, HI 96813

Attorney for Plaintiff
RICHARD L. SANDOWSKI

      Dated: July 23, 2019, at Honolulu, Hawaii.

                                      KENJI M. PRICE
                                      United States Attorney
                                      District of Hawaii

                                        /s/ Edric M. Ching
                                      By_____________________
                                        EDRIC M. CHING
                                        Assistant U.S. Attorney

                                          Attorney for Defendant
                                          KEVIN K. MCALEENAN,
                                          Acting Secretary of Homeland Security
